MEMORANDUM **
Petitioner Xin Chai Lin (“Lin”) seeks review of a final order issued by the Board of Immigration Appeals (“Board”), dismissing his appeal from the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and protection under the Convention Against Torture. Specifically, Lin challenges the IJ’s adverse credibility findings. Upon review, substantial evidence supports the IJ’s adverse credibility determination. The IJ pointed to specific inconsistencies that went to the heart of Lin’s application, such as Lin’s unclear and inconsistent statements regarding the circumstances of his wife’s alleged forced sterilization and his presence or absence at the alleged sterilization. We therefore AFFIRM the final order issued by the Board and DENY Lin’s Petition. Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003); Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000).
Lin also claims that the IJ’s adverse credibility determination is erroneous because it resulted from translation difficulties. The record reflects, however, that Lin was able to effectively communicate with the IJ and that a special interpreter was brought to translate Lin’s testimony in his home dialect. Lin’s challenge to the IJ’s discretionary denial of asylum is also DENIED as unexhausted because it was not brought before the Board and as moot because we do not disturb the adverse credibility determination.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.